DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-15 & 19-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. Independent method claim 13 requires the following steps: “a) injecting a test sample containing the particles into a microfluidic chip; b) detecting an impedance signal of the particles; and c) analyzing the impedance signal obtained in step b) to distinguish a target particle from a non-target particle; and wherein, the microfluidic chip for detecting particles, comprising an inlet unit, a main channel (4) and an impedance detection unit, the inlet unit comprises one or more sample channels (1), and one or more sheath fluid channels (2), such as 1, 2 or 3 sample channels and 1, 2, 3, 4, 5 or 6 sheath fluid channels, and for more example, one sample channel and two sheath fluid channels, and the one or more sample channels (1) and one or more sheath fluid channels (2) converge at one end to form a convergence chamber (3), and the convergence chamber (3) is connected to the main channel (4), so that a sample flow and a sheath fluid flow meet and then flow into the main channel (4); and the impedance detection unit comprises an impedance measurement electrode (5), which is disposed at the top or the bottom of the main channel (4), capable of generating an impedance detecting signal in response to the particles flowing through the main channel (4); at the interface between the convergence chamber (3) and the main channel (4), the convergence chamber (3) has a height greater than that of the main channel (4), so that when the sheath fluid flows into the main channel (4) from the sheath fluid channel (2) and through the convergence chamber (3), a flow perpendicular to the direction of the surface of the chip is produced; and the ratio of the height of the convergence chamber (3) to that of the main channel (4) is 1.5-5:1; and and wherein in step c), the analysis comprises calculating the ratio of resistance (R) to capacitive reactance (Xc) of the particles based on the impedance signals obtained in step b), determining a cut-off value and distinguish the target particles from non-target particles, wherein the cut-off value of R/Xc ranges between 0.2 and 1.2.” These steps require a defined order and exact structural limitations. Any combination made that contained all specific elements would require impermissible hindsight. The specificity of both the method steps and the device used with those method steps is novel over the prior art. For these reasons, the above listed claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents the previous state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858